Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                          Nos. 04-13-00326-CR & 04-13-00327-CR

                                Christopher Hughes LAMAR,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2012CR5013 & 2012CR5014
                         Honorable Melisa Skinner, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, we REFORM the judgment in cause
number 2012-CR-5013 to accurately reflect April 22, 2013 as the date of judgment. As reformed,
the judgments of the trial court are AFFIRMED.

       SIGNED July 30, 2014.


                                               _____________________________
                                               Rebeca C. Martinez, Justice